Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 3 -11 are pending in the application. Claims 1, 3, 6, 7, 8, 9, 10, and 11 have been amended, and Claims 2 was canceled.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Pg. 3, last para., line 2, element “c” is not in Fig. 3;
Pg. 4, fourth para., line 4, element “bc” is not in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Appropriate correction is required.

Specification
The attempt to incorporate subject matter into this application by reference to  EP2976961A1, JP4011034B2, US4290522, W02011095864A2, and OSIM Romania patent applications A2014 00663 and PCT / R02015 / 000021  is ineffective because an IDS is required.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1, line 4, “folding” should read “fold”
Claim 1, second to last line, “temples, folded” remove comma to read “temples folded”
Claim 1 and 3-11, suggested that “be” should read “bc”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one limitations that does use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “means” and function of “a rigid rectangular front side (a) and rear side (b) which may have rounded corners (g) separated by means of a flexible rectangular central surface (c)” in claim 1. This Claim 1 contains a means plus function limitation because of the combination the “means” and function of “a rigid rectangular front side (a) and rear side (b) which may have rounded corners (g) separated by means of a flexible rectangular central surface (c)” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses in pg. 3 first paragraph, “The material body 1 has a front side and rectangular rear side b, which may have rounded corners g, separated by a rectangular central surface c, sides a and b folding one along the other along the folding lines d and e. In the case of less rigid material, the folding lines d and e, as well as the edges of sides a and b, can be stiffened by hems and stitches. The central surface c is entirely elastic or only its lateral parts h are elastic.”


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation "which may have rounded corners" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the corners of a rigid rectangular front side and rear side need to have “rounded corners” or not to be construed as fulfilling the structural requirements. 

Claim 1  recites the limitation "the sides (ac) and (be)" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refer to “a rigid rectangular front side and rear side,” but it is unclear if "the sides (ac) and (be)" is referring to those structures. The applicant appears to use reference characters to define structure in the claims. The use of reference characters is to be construed as having no effect on the scope of the claims. See MPEP 608.01(m). For examination purposes, "the sides (ac) and (be)" will be construed to be “the inner sides a and b of the spectacle case or ac and be of the clasp are provided in the central area” [pg. 5, last para.]. For examination purposes, Claims 3, 10, and 11 are further rejected for referencing the limitation "the sides (ac) and (be)" and “the rear side (be)” respectfully that lack antecedent basis. 

Claim 1  recites the limitation "the glasses" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not refer to a glasses, and it is unclear if the structure “the glasses” is refereeing to is present in the claimed device. For examination, it will be presumed that “the glasses” are not present in the claimed device. For examination purposes, Claims 3, 6, and 9 are further rejected for referencing the limitation "the glasses" respectfully that lack antecedent basis. 

Claim 1 recites the limitation "the nose pads" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not refer to a pair of nose pads, and it is unclear if the structure "the nose pads" is refereeing to is present in the claimed device. For examination, it will be presumed that "the nose pads" are not present in the claimed device. For examination purposes, Claims 3, 6, and 10 are further rejected for referencing the limitation "the nose pads" respectfully that lack antecedent basis.

Claim 1 recites the limitation " a clasp (2) made of a rigid material which is part of the central area of the body and which has the sides (ac) and (be) integral with the sides (a) and (b) of the body (1), the clasp (2) having a notch (f) curved inwardly on the rear side (be), the clasp (2) having a width so that the nose pads are enclosed within the clasp (2) and come into contact with the notch (f)," in lines 6-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a clasp” is to be construed as being present as “part of the central area of the body” or as “the front and rear sides” to be able to define the width of “a clasp.” For examination purposes, “a clasp” will be presumed to be on “the rigid rectangular front and rear side” as an attached structure not an incorporated structure and with “the rigid rectangular front and rear side” house the spectacles.

Claim 1 recites the limitation "the clasp (2) having a notch (f) curved inwardly on the rear side (be), the clasp (2) having a width so that the nose pads are enclosed within the clasp (2) and come into contact with the notch (f)," in lines 6-10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the notch” is part of “(b) of the body (1)” or “a clasp.” when “the clasp” is the element extending from the claimed device as seen in Figure 10 and is meant to “come into contact with the notch”. For examination purposes, the notch will be construed to as being the structure of “the rear side b is provided in the outer side with a notch, curved towards the inside of the spectacle case.” [pg. 3 first para.].

Claim 1 recites the limitation "the central area of the body" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a flexible central rectangular surface,” but it is unclear the structure "the central area of the body" is referring to in the claimed body.  For examination purposes, Claim 11 is further rejected for referencing the limitation "the central area" respectfully that lack antecedent basis.

Claim 4 recites the limitation "similar properties" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the properties needed of the elastic materials to fulfil the structural requirements of the claimed device. For examination purposes, the similar properties will refer to a material capable “In order for the spectacle to easily return to its form of use and at the same time to stand firmly on the glasses, the central surface c is entirely made of an elastic material or only the sides h of the central surface c can be made of the spiral springs, or other elastic properties that return to their original shape after they are curved” [bottom of pg. 3 - top of pg. 4].

Claim 6 recites the limitation “instead of the notch” 1 in 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to “a notch.” It is unclear the structure present and not present in the claimed device.


    PNG
    media_image1.png
    363
    521
    media_image1.png
    Greyscale
Claim 7 recites the limitation "smaller dimensions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear the dimensions of “the rear side” being referred to be smaller than the dimension of “the front side”. For examination purposes, the annotated dimension in Figure 5 was chosen to be construed as the claimed “dimension”. 

Claim 8 recites the limitation "the lower part of the rims" in line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not refer to a rim, and it is unclear if the structure "the lower part of the rims" is refereeing to is present in the claimed device. For examination, it will be presumed that "the lower part of the rims" are not present in the claimed device.

Claim 9 recites the limitation “the central surface (c) and the notch (f) are no longer present” 2 in 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to “a central surface (c) and a notch (f).” It is unclear the structure present and not present in the claimed device.

Claim 11 recites the limitation "the glasses bridge" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not refer to a glasses bridge, and it is unclear if the structure "the glasses bridge" is refereeing to is present in the claimed device. For examination, it will be presumed that "the glasses bridge" are not present in the claimed device.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 states “instead of the notch,” and claim 9 states “the central surface (c) and the notch (f) are no longer present.” Claim 1 refers to “a central surface (c) and a notch (f).” Claim 6 and 9 do not further limit the Claim 1 by removing claimed structure3 and make it unclear the structure present and claims 6 and 9 will not be further on the merit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SABIE (WO2016/043612) in view of Lin (US 6053309).


    PNG
    media_image2.png
    404
    693
    media_image2.png
    Greyscale
Regarding Claim 1, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) made of a material body (1) ([pg. 2 para 4] “spectacle case, according to the invention, is made of a material body 1”) 

    PNG
    media_image3.png
    689
    660
    media_image3.png
    Greyscale
 having a rigid ([pg. 2 para 4] “spectacle case, according to the invention, is made of a material body 1 … a rigid material such as a metal or plastic material”) rectangular front side (a) (Fig. 2 “rectangular front side a”) and rear side (b) (Fig. 2 “a rectangular rear side b”) which may have rounded corners (g) separated by means of a flexible ([pg. 3 para 5] “the frame materials should have elastic properties in order to mold easier on the possible curvatures of spectacles”) rectangular central surface (c) (Fig. 2 a central rectangular surface c), the front side (a) (Fig. 2 “rectangular front side a”) and rear side (b) (Fig. 2 “a rectangular rear side b”), folding to one another along the folding lines (d) and (e) (Fig. 1 fold lines d and e.), 
(Fig. 1 and 2 [pg. 2 second paragraph] The material body 1 has a rectangular front side a and a rectangular rear side b, having rounded corners separated by a central rectangular surface c which are folded towards each other by fold lines d and e.)
characterized in that the spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) is provided with a clasp (2) (Fig. 2 “an opening/ closing spectacle case clamp A.”) made of a rigid material ([pg. 2 para 4] “a rigid material such as a metal or plastic material”) which is part of the central area of the body and which has the sides (ac) and (be) integral with the sides (a) and (b) of the body (1) (Fig. 2; [bottom of page 2] “spectacle clamp A are fixed to the front side a respectively on the rear side b of the spectacle case”), the clasp (2) (Fig. 2 “an opening/ closing spectacle case clamp A”)” and  “on the 
    PNG
    media_image4.png
    379
    595
    media_image4.png
    Greyscale
rear side (be) (Fig. 2 “a rectangular rear side b”), the clasp (2) (Fig. 2, 4, and  “an opening/ closing spectacle case clamp A”) having a width ([pg. 3 para 4 
    PNG
    media_image5.png
    307
    568
    media_image5.png
    Greyscale
dimensions can vary “for different frame sizes of glasses”) so that the nose pads are enclosed within the clasp (2) (Fig. 2 and 6 “an opening/ closing spectacle case clamp A”)” and “thus fastening the spectacle case on the glasses (Fig. 6, 4, 
    PNG
    media_image6.png
    388
    296
    media_image6.png
    Greyscale
and 5 [bottom of pg. 2] “recesses h and i, between which there is attached the frame portion located between the lenses of spectacles,”), and their the glasses temples, folded out of the spectacle case (Fig. 5 shows the glasses stems folded outside the body of the spectacle case).”
SABIE does not teach “having a notch (f) curved inwardly” and “come into contact with the notch (f).”
Lin teaches an eyeglasses case. Lin further teaches “a notch (f) (Fig. 1 “position block 13”) curved inwardly” and “come into contact with the notch (f) (Fig. 1 “position block 13”).”

    PNG
    media_image7.png
    875
    711
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    670
    675
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SABIE to incorporate the teachings of Lin to include the “position block 13” of Lin to the “rear side b” of SABIE “to keep the eyeglasses immovable” (Lin [col. 2 line 33-34]) “for easily carrying” (Lin [col. 1 lines 17-18]) while not scratching the lenses in eyeglasses case.

Regarding Claim 4, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) according to claim 1, characterized in that the sides of the rectangular surface (c) (Fig. 2 a central rectangular surface c) are made of helical springs (Fig. 6 “helical spring 4”) or elastic materials with similar properties ([pg. 1 para 5] “a rigid material such as a metal or plastic material” and [pg. 3 para 5] “the frame materials should have elastic properties in order to mold easier on the possible curvatures of spectacles”).”

Regarding Claim 5, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) according to claim 1, characterized in that the rectangular surface (c) (Fig. 2 a central rectangular surface c) is elastic ([pg. 1 para 5] “a rigid material such as a metal or plastic material” and [pg. 3 para 5] “the frame materials should have elastic properties in order to mold easier on the possible curvatures of spectacles”).”


    PNG
    media_image9.png
    382
    663
    media_image9.png
    Greyscale
Regarding Claim 7, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) according to claim 1, characterized in that the rear side (b) (Fig. 2 “a rectangular rear side b”) of the spectacle case has smaller dimensions (Fig. 2 annotated) than the front side (a) (Fig. 2 “rectangular front side a”).”

Regarding Claim 10, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) according to claim 1, characterized in that the sides (a) (Fig. 2 “rectangular front side a”) and (b) (Fig. 2 “a rectangular rear side b”), respectively (ac) (Fig. 2 “rectangular front side a”) and (be) (Fig. 2 “a rectangular rear side b”) are flat ([pg. 3 para 5] “its original shape with straight and parallel frames”) and, the interior of the side (b) ) (Fig. 2 “a rectangular rear side b”)  and the interior of the side (bc) ) (Fig. 2 “a rectangular rear side b”) respectively.”
SABIE does not teach “are provided with horizontal pawls (p) to fasten the nose pads, and with vertical or oblique pawls (q) to keep the nose pads from moving sideways.”
Lin teaches “are provided with horizontal pawls (p) (Fig. 1 annotated) to fasten the nose pads, and with vertical or oblique pawls (q) (Fig. 1 annotated) to keep the nose pads from moving sideways.”

    PNG
    media_image10.png
    378
    663
    media_image10.png
    Greyscale
	
    PNG
    media_image11.png
    378
    663
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SABIE to incorporate the teachings of Lin to include to include the annotated vertical and horizontal pawls of Lin to the “rear side b” of SABIE “to keep the eyeglasses immovable” (Lin [col. 2 line 33-34]) “for easily carrying” (Lin [col. 1 lines 17-18]) while not scratching the lenses in eyeglasses case.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SABIE (WO2016/043612) in view of Lin (US 6053309), and in further view of Park et al. (US 2009/0057165), hereinafter Park.
Regarding Claim 3, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”)  according to Claim 1, characterized in that the clasp (2) (Fig. 2 “an opening/ closing spectacle case clamp A.”) is provided on the rear side (be) (Fig. 2 “a rectangular rear side b”).”

    PNG
    media_image12.png
    659
    593
    media_image12.png
    Greyscale
SABIE does not teach “with a profiled cavity (3) having a width and with a shape adapted to their contour so that the nose pads are contained enclosed within the cavity (3) and come into contact with it, thus fastening the spectacle case on the glasses.” 

    PNG
    media_image13.png
    546
    449
    media_image13.png
    Greyscale
Park teaches a glasses case. Park further teaches “with a profiled cavity (3) (Fig. 2, 4, and 5; [0015] “a nose bridge mount 120b which is a space for mounting a nose bridge 13 thereon”) having a width and with a shape adapted to their contour so that the nose pads (Fig. 2, 4, and 5; [0015] “a nose bridge mount 120b which is a space for mounting a nose bridge 13 thereon”) are contained enclosed within the cavity (3) (Fig. 2, 4, and 5; [0015] “a nose bridge mount 120b”) and come into contact with it, thus fastening the spectacle case on the glasses (Fig. 2, 4, and 5; [0015] “a nose bridge mount 120b which is a space for mounting a nose bridge 13 thereon”).”

    PNG
    media_image14.png
    921
    445
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SABIE in view of Lin to incorporate the teachings of Park to include “ a nose bridge mount 120b” (Park) to the “rear side b” of SABIE to “protect the glasses to be stored in the glasses case without any movement even at an external shock” (Park [0011]) in “a thin-type glasses case for lens protection, which is suitable to safely protect glasses without movement.” (Park [0014]) by its “hold the lens frame 12” through the “nose bridge 13” (Park [0015]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SABIE (WO2016/043612) in view of Lin (US 6053309), and in further view of BLOCH (US 2,918,959).
Regarding Claim 8, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”)  according to claim 1, characterized in that the front side (a) (Fig. 2 “rectangular front side a”) and rear side (b) (Fig. 2 “a rectangular rear side b”).”
SABIE does not teach “are provided with inwardly curved surfaces (n) for better protection of the lower part of the rims.”

    PNG
    media_image15.png
    165
    504
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    325
    298
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    365
    692
    media_image17.png
    Greyscale
BLOCH teaches a glasses case (Fig. 1). BLOCH further teaches “are provided with inwardly curved surfaces (n) (Fig. 2 and 4 col. 2 lines 17-26 “arms 12”)
for better protection of the lower part of the rims (Fig. 2 and 4 col. 2 lines 17-26 “arms 12” and “glass frame B”).” 

    PNG
    media_image18.png
    260
    457
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SABIE in view of Lin to incorporate the teachings of BLOCH to include the “arms 12” that create a housing for “glasses frames B” of BLOCH to the “rectangular front .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SABIE (WO2016/043612) in view of Lin (US 6053309), and in further view of DUNCAN (GB 522357).
Regarding Claim 11, SABIE teaches “Spectacle case (Fig. 2; [pg. 2 para 4] “spectacle case”) according to claim 1, characterized in that the interior of the sides (a) (Fig. 2 “rectangular front side a”) and (b) (Fig. 2 “a rectangular rear side b”), respectively the inside interior of the sides (ac) Fig. 2 “rectangular front side a”) and (be) (Fig. 2 “a rectangular rear side b”), are flat ([pg. 3 para 5] “its original shape with straight and parallel frames” ) and the interior of the side (b) (Fig. 2 “a rectangular rear side b”), respectively the inside of the side (bc) (Fig. 2 “a rectangular rear side b”).”
SABIE does not teach “are provided in the central area with some spacers (r), which are designed to form a space between them in order to limit the movement of the glasses bridge.”

    PNG
    media_image19.png
    180
    659
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    427
    678
    media_image20.png
    Greyscale
DUNCAN teaches “are provided in the central area with some spacers (r) (Fig. 1 and 2 “central pads 10 and 11”), which are designed to form a space between them in order to limit the movement of the glasses bridge (Fig. 1 and 2 “central pads 10 and 11” [pg. 4 lines 62-65] “firmly assist to retain.” and [pg. 4 line 86 “centre pad or pads 10 and 11”]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SABIE in view of Lin to incorporate the teachings of DUNCAN to include “the central pads 10 and 11” of DUNCAN to retain the glasses bridge on the “rectangular front side a and rear side b” (SABIE) to restrict “any relative .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang teaches a thin eyeglasses case housing the lenses of the frame;
Wu et al. teaches a lens jack configured to cover an eye glasses frame;
Claim 6 is not being further pursed on the merits, but Park et al. discloses “a nose bridge mount 120b which is a space for mounting a nose bridge 13 thereon” [0015] which reads on the wavy surface adapted to receive the nose pads;
Claim 9 is not being further pursed on the merits, but BLOCH discloses “glasses 16” encapsulated in “12” meeting underneath at “21” as seen in Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(II)(A) Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired: Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
        2 MPEP 2144.04(II)(A) Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired (See First Reference 1 for details)
        3 MPEP 2144.04(II)(A) Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired (See First Reference 1 for details)